DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/IB2017/053362 filed on June 7, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on June 7, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendment filed on November 18, 2020 canceling claims 23-29 and 39-42, amending claims 30-34 and 36-38, and adding new claim 43 has been entered.  Claims 1-22 were previously canceled.  Claims 30-38 and 43 are currently pending and presented for examination.  Claims 30-38 and 40 are being examined as they read on the elected species of Parkinson’s disease as a species of a neurodegenerative disease or disorder, PD180970 as a species of tyrosine kinase inhibitor, and AGK2 as a species of a sirtuin-2 inhibitor.

Response to Arguments

Due to Applicant’s amendments to the claims, the previous rejections under 35 USC 102(a)(1) are hereby withdrawn.
Applicant's arguments filed November 18, 2020 with respect to the rejection under 35 USC 112(a) have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to address the rejection.
This argument is found not persuasive since the rejection of record clearly states that claims 30-38 are enabled for a method of managing neuroinflammation or neuroinflammation mediated neurodegenerative disease or disorder selected from Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, multiple sclerosis and amyotrophic lateral sclerosis in a subject in need thereof comprising administering at least one tyrosine kinase inhibitor selected from PD180970, nilotinib and bosutinib, or a sirtuin-2 inhibitor selected from AGK-2 and AK-7, or a combination thereof to the subject.  The specification does not provide sufficient information to support the claimed invention of treating any neurodegenerative disease or disorder comprising the administration of any tyrosine kinase inhibitor or any sirtuin-2 inhibitor or any combination thereof.
The claims have not been amended to recite specific neurodegenerative diseases and specific tyrosine kinase inhibitors and specific sirtuin-2 inhibitors.  Thus the previous rejection under 35 USC 112 (a) is hereby maintained and detailed below.
Applicant’s arguments and declaration under 37 CFR 1.132 are found not persuasive with respect to new claim 43 which claims a method of managing 
Specifically Moussa teaches a method of rescuing a neuron from neurodegeneration comprising contacting the neuron with an effective amount of a tyrosine kinase inhibitor as well as treating a neurodegenerative disease including amyotrophic lateral sclerosis, Alzheimer’s disease, Huntington’s disease and Parkinson’s disease comprising the administration of a bcr-abl tyrosine kinase inhibitor selected from nilotinib, bosutinib or a combination thereof [0091].  However, Moussa does not teach the use of PD180970 as the tyrosine kinase inhibitor.  Nonetheless Rosee et al. teaches that like nilotinib and bosutinib, PD180970 is a bcr-abl tyrosine kinase inhibitor and thus similar results with PD180970 are rendered obvious.  
In the declaration filed on November 18, 2020, Applicant demonstrates that PD180970 (compound 1) has some effects in enhancing neuronal (BV-2 microglial cells) survival which would have been considered expected in view of the teachings of Moussa which demonstrates that other tyrosine kinase inhibitors rescue neurons from neurodegeneration (see paragraph 8 of declaration).  Applicant further demonstrates that AGK2 (compound 2) alone has limited effect on increasing neuronal survival which would not have been expected in view of the teachings of Outeiro et al. which teaches that AGK2 protected against dopaminergic cell death in vitro and in a drosophila model 
However, this data is not sufficient in overcoming the rejection of record since based on the prior art cited, an ordinary skilled artisan would have expected the combination of PD180970 and AGK2 to result in an improved treatment of neurodegenerative diseases including Parkinson’s disease.  Thus the method rendered obvious over the prior art teachings will necessarily result in the management of neuroinflammation associated with the neurodegenerative disease since the prior art renders obvious administering the same combination of compounds as claimed in the instant claims.  Moussa teaches a method of rescuing a neuron from neurodegeneration comprising contacting the neuron with an effective amount of a tyrosine kinase inhibitor as well as treating a neurodegenerative disease including amyotrophic lateral sclerosis, Alzheimer’s disease, Huntington’s disease and Parkinson’s disease comprising the administration of a bcr-abl tyrosine kinase inhibitor.  Furthermore, Outeiro et al. teaches that AGK2 protected against dopaminergic cell death in vitro and in a drosophila model of Parkinson’s disease (abstract and pages 518-519).  Thus Outeiro et al. demonstrates that the sirtuin-2 inhibitor AGK2 is useful for the treatment of Parkinson’s disease.  Therefore, based on the references cited, an ordinary skilled artisan would have been specifically motivated to combine PD180970 and AGK2 with a reasonable expectation of providing an improved neuroprotective effect of dopaminergic neurons and the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments and declaration under 37 CFR 1.132 filed on November 18, 2020 with respect to the remaining claims are found not persuasive.
Applicant argues that the cited prior art does not teach treating neurodegenerative diseases by managing neuroinflammation.  Applicant further argues that they have unexpectedly demonstrated synergism with the combination of PD180970 and AGK2 in providing neuroprotection against neurodegeneration in the presence of neuroinflammation.
These arguments are found not persuasive since the references cited teach that prior to the effective filing of the instant application the use of tyrosine kinase inhibitors and sirtuin-2-inhibitors were known in the art for the treatment of neurodegenerative diseases including Parkinson’s disease.  Thus combining said components for an improved treating of neurodegenerative diseases including Parkinson’s disease is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Therefore the In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus by following the teachings and suggestions of the prior art and treating neurodegenerative diseases including Parkinson’s disease comprising the combination of tyrosine kinase inhibitors and sirtuin-2- inhibitors, the same effect of managing associated neuroinflammation as claimed by Applicant will necessarily occur.  In response to applicant's argument that the prior art does not teach treating neurodegenerative disease by managing neuroinflammation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Applicant’s data and declaration under 37 CFR 1.132, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  
In the instant case, the only evidence offered is for the specific combination of PD180970 and AGK2.  No other combinations were shown.  Moreover it is further noted that no treatment of any neurodegenerative disease has been shown.  Thus Applicant has not provided any evidence to demonstrate that any tyrosine kinase inhibitor in combination with any sirtuin-2-inhibitor will have the same unexpected results as observed for the specific combination of PD180970 and AGK2.  Moreover, Applicant has not provided any additional evidence which demonstrates that Applicant’s findings will lead to any improvements in the management of any neurodegenerative disease.
statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). 
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and detailed below.  This action is FINAL.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of , does not reasonably provide enablement for a method of managing neuroinflammation or neuroinflammation mediated neurodegenerative disease or disorder in a subject in need thereof comprising administering a combination of a tyrosine kinase inhibitor and a sirtuin-2 inhibitor to the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide sufficient information to support the claimed invention of treating any neurodegenerative disease or disorder comprising the administration of a combination of any tyrosine kinase inhibitor and any sirtuin-2 inhibitor.
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation 
Nature of the invention: The instant invention pertains to a method of managing neuroinflammation or neuroinflammation mediated neurodegenerative disease or disorder in a subject in need thereof comprising administering a combination of a tyrosine kinase inhibitor and a sirtuin-2 inhibitor to the subject.  
Breadth of the claims: The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicant claims that any combination of any tyrosine kinase inhibitor and any sirtuin-2 inhibitor can be used to manage neuroinflammation mediated by any neurodegenerative disease or disorder.  Thus Applicant’s claims read on treating any neurodegenerative disease or disorder comprising the administration of any tyrosine kinase inhibitor and any sirtuin-2 inhibitor.
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating any neurodegenerative disease or disorder, which include a great number of diseases with different etiologies, comprising the administration of any combination of any tyrosine kinase inhibitor which includes an infinite number of compounds that will inhibit any tyrosine kinase and any sirtuin-2 inhibitor. Thus, the 
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the claimed compounds and combinations for treating all disorders/diseases encompassed by the claims. 
Guidance of the Specification/Working Examples:  No working examples are presented in the instant specification demonstrating the treatment for any neurodegenerative diseases.  Applicant demonstrates in the instant specification that the specific tyrosine kinase inhibitor PD180970, the specific sirtuin-2 inhibitor AGK-2, and combinations thereof have neuroprotective effects.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad treatment of or management of neuroinflammation mediated by any neurodegenerative disorder/disease comprising the administration of any combination of any tyrosine kinase inhibitor and any sirtuin-2 inhibitor as recited in the instant claims. 
State of the Art:  Prior to the effective filing date of the instant application, certain tyrosine kinase inhibitors and sirtuin-2 inhibitors were known in the art for the treatment of certain neurodegenerative diseases. Moussa (U.S. Publication No. 2015/0087653 A1) specifically claims a method of treating or preventing a neurodegenerative disease selected from the group consisting of amyotrophic lateral sclerosis, Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, mild cognitive impairment, and -synucleinopathy or a taupathy comprising administering an  specifically demonstrates that the sirtuin-2 inhibitor, AK-7 provides neuroprotection in Parkinson’s disease and is useful in the treatment of Parkinson’s disease. Outeiro et al. (2007, Science, Vol. 317, pages 516-519) teaches that AGK2 protected against dopaminergic cell death in vitro and in a drosophila model of Parkinson’s disease (abstract and pages 518-519).  Thus Outeiro et al. demonstrates that the sirtuin-2 inhibitor AGK2 is useful for the treatment of Parkinson’s disease.  Thus the state of the art supports a method of managing neuroinflammation or neuroinflammation mediated neurodegenerative disease or disorder selected from Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, multiple sclerosis and amyotrophic lateral sclerosis in a subject in need thereof comprising administering at least one tyrosine kinase inhibitor selected from PD180970, nilotinib and bosutinib, or a sirtuin-2 inhibitor selected from AGK-2 and AK-7, or a combination thereof to the subject.  The state of the art fails to support the broad treatment of or management of neuroinflammation mediated by any neurodegenerative disorder/disease comprising the administration of any tyrosine kinase inhibitor, sirtuin-2 inhibitor or any combination thereof as recited in the instant claims. 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of 
In conclusion, Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. A method for the broad treatment of or management of neuroinflammation mediated by any neurodegenerative disorder/disease comprising the administration of any tyrosine kinase inhibitor, sirtuin-2 inhibitor or any combination thereof as recited in the instant claims is not enabled by the instant specification.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa U.S. Publication No. 2015/0087653 A1 in view of Rosee et al. (Cancer Research, Vol. 62, pages 7149-7153, 2002) and Outeiro et al. (2007, Science, Vol. 317, pages 516-519). 
Claims 30-38 and 43 of the instant application as they read on the elected species claim a method of managing neuroinflammation or neuroinflammation mediated Parkinson’s disease in a subject in need thereof comprising administering the combination of the tyrosine kinase inhibitor PD180970 and the sirtuin-2 inhibitor AGK-2 to the subject.
Moussa teaches methods of treating or preventing a neurodegenerative disease, a myodegenerative disease or a prion disease in a subject comprising administering a tyrosine kinase inhibitor (abstract).  Moussa further teaches a method of inhibiting or preventing toxic protein aggregation in a neuron, a muscle cell or a glial cell comprising contacting the neuron, the muscle cell or the glial cell with an effective amount of a 
Moussa teaches the tyrosine kinase inhibitor is administered systemically and preferably orally [0104].  Moussa teaches the pharmaceutical composition comprising an effective amount of the tyrosine kinase inhibitor in a pharmaceutically acceptable carrier [0109].  Carriers include excipients, diluents, fillers, salts, buffers, stabilizers, solubilizers, or other materials well-known in the art [0111].  Solid dosage forms for oral administration include excipients such as fillers, binders, humectants, disintegrating agents, lubricants [0114].
Moussa specifically claims a method of treating or preventing a neurodegenerative disease selected from the group consisting of amyotrophic lateral sclerosis, Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, mild cognitive impairment, and -synucleinopathy or a taupathy comprising administering an effective amount of a tyrosine kinase inhibitor selected from the group consisting of nilotinib, bosutinib, and a combination thereof.
Thus Moussa specifically teaches and claims a method of treating a neurodegenerative disease or disorder including Parkinson’s disease, Alzheimer’s 
Moussa does not teach PD180970 as a tyrosine kinase inhibitor.  Moussa does not teach the combination of the tyrosine kinase inhibitor with a sirtuin-2 inhibitor.
Rosee teaches a novel pyrido[2,3-d]pyrimidine derivative, PD180970 which is a potent inhibitor of bcr-abl (abstract).  
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to substitute or add one tyrosine kinase inhibitor with another tyrosine kinase inhibitor with a reasonable expectation of predictable results.  Thus an ordinary skilled artisan would have been motivated to add another bcr-abl tyrosine kinase inhibitor to the bcr-abl tyrosine kinase inhibitor taught in Moussa with a reasonable expectation of providing an improved treatment of Parkinson’s disease.  In addition, an ordinary skilled artisan would have been motivated to substitute one bcr-abl tyrosine kinase inhibitor with another with a reasonable expectation of similar success.  It is prima facie obvious to substitute one compound having the same function with another to yield predictable results.  Thus 
 Outeiro et al. demonstrates that AGK2 is a potent inhibitor of sirtuin-2 (pages 517-518 Figures 2 and 3).  Outeiro et al. further teaches that Parkinson’s disease causes loss of dopaminergic neurons and development of lewy bodies containing -synuclein in the substantia nigra (page 516).  Outeiro et al. further demonstrates that AGK2 rescued -synuclein toxicity and modified inclusion morphology in a cellular model of Parkinson’s disease (abstract and page 518 figure 4).  Outeiro et al. teaches that AGK2 protected against dopaminergic cell death in vitro and in a drosophila model of Parkinson’s disease (abstract and pages 518-519).  Thus Outeiro et al. demonstrates that the sirtuin-2 inhibitor AGK2 is useful for the treatment of Parkinson’s disease.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Moussa which teaches treating Parkinson’s disease comprising the administration of a tyrosine kinase inhibitor, with the teachings of Outeiro et al. which teaches that the sirtuin-2 inhibitor AGK2 is useful for the treatment of Parkinson’s disease.  Thus an ordinary skilled artisan would have been motivated to combine a tyrosine kinase inhibitor with a sirtuin-2 inhibitor for the treatment of Parkinson’s disease with a reasonable expectation of providing an improved treatment for Parkinson’s disease.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus the cited claims of the instant application are rejected in view of the cited prior art teachings.

Conclusion
Claims 1-29 and 39-42 are canceled.  Claims 30-38 and 43 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM